Citation Nr: 0818685	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-43 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Entitlement to service connection for skin cancer.




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel








INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that the veteran initially requested a Board 
hearing in his substantive appeal dated in December 2004; 
however, the veteran later withdrew his request for a 
hearing.


FINDING OF FACT

The veteran does not have skin cancer that is related to 
service.


CONCLUSION OF LAW

The veteran does not have skin cancer that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2003, February 2006, and August 2006.  (Although 
the complete notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claims, any 
timing errors have been cured in the process of the previous 
remands and RO subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issue and the 
text of the relevant portions of the VA regulations.  The 
veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records.  As to whether further action should have been 
undertaken by way of obtaining a medical opinion on the 
question of service connection for skin cancer, the Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains: 1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, as will be described in more 
detail below, the competent medical evidence shows no 
indication of skin cancer until many years after military 
service.  Additionally, although the veteran is currently 
diagnosed with skin cancer, there is no indication, except by 
way of unsupported allegation, that skin cancer may be 
associated with his military service.  Consequently, given 
the standard of the regulation, the Board finds that VA did 
not have a duty to assist that was unmet.

The veteran attributes his currently diagnosed skin cancer to 
his three years standing watch aboard his naval ship in the 
South Pacific.  He noted that he stood watch in the direct 
sunlight, and was not shielded by screens or any other type 
of sun protection.  The veteran contends that because he was 
fair skinned, blue eyed and had blonde hair, he was more 
susceptible to sun damage than other people; and also noted 
that the reason there was no indication of treatment or 
complaints related to skin cancer in his service medical 
records was because, as his dermatologist mentioned, in most 
cases involving skin cancer, it takes 30 years for the 
condition to appear.

In this case, the record demonstrates that the veteran has 
been diagnosed with basal and squamous cell carcinoma on 
multiple parts of his upper body, and has undergone numerous 
operations and procedures to remove the cancerous tumors.  
Specifically, records from J.A., M.D. dated from August 1985 
through January 2007, contain multiple diagnoses of basal 
cell carcinoma over the veteran's arms, face, lips, chest, 
ears, and also contain references to actinic keratosis, 
(precancerous spots).  Further, records provided by P.H., 
M.D., dated in January and February of 1993, show that the 
veteran was seen for an evaluation of a lesion of the upper 
lip which had been present for several months and was 
increasing in size.  Dr. H. noted that he had a long history 
of multiple skin cancers treated by cauterization and other 
techniques; and stated that the ulcerated lesion of the left 
upper lip was almost certainly a skin cancer, probably 
squamous cell.  A procedure was performed where Dr. H. 
excised the basal cell carcinoma of the upper lip.  In 
September 1997, E.K., M.D. performed an excision of basal 
cell carcinoma on the right lower lid, and rendered a 
diagnosis of malignant basal cell carcinoma of the left lower 
lid; and in November 2000, G.H., M.D. performed MOHS 
Micrographic surgery on the veteran's nose to remove a 
cancerous tumor.  Recently, the veteran noted that he had 
surgery scheduled in February 2007 and March 2007, and a 
letter from Dr. A. dated in May 2007, noted that he was 
treating the veteran for actinic keratosis, and noted that 
the procedure for treating these pre-malignant lesions was 
photodynamic therapy.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

A chronic disease, such as malignant tumors, may be presumed 
to have been incurred in or aggravated by active military 
service if manifested to a compensable degree within a year 
of separation from qualifying service.  38 C.F.R. §§ 3.307, 
3.309.  

In this case, it is clear that the veteran has suffered with 
skin cancer for a number of years, as documented by treatment 
reports and operations performed throughout the years to 
remove cancerous growths on the veteran's nose, ears, lips, 
arms, neck and shoulders.  However, the veteran's service 
medical records contain no indication of precursors to skin 
cancer or skin cancer.  Specifically, the veteran's December 
1945 discharge examination revealed a normal clinical 
evaluation for the veteran's skin, and the first post-service 
diagnosis of skin cancer was not until June 1986, over 40 
years after discharge from active duty, when Dr. A. diagnosed 
the veteran with basal cell carcinoma on his arm.  
Consequently, the disability may not be presumed to have been 
incurred in service.  Id.  The Board also finds that this 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it is proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ("negative evidence" 
could be considered in weighing the evidence).  Lastly, the 
Board notes that there is no medical evidence of record 
linking the veteran's currently diagnosed skin cancer to 
military service.

In summary, although the veteran is currently diagnosed with 
skin cancer, there is no evidence of in-service incurrence or 
aggravation, no evidence of continuity of symptomatology 
following discharge, and no competent evidence of record 
medically relating any current skin cancer, or precursors of 
his skin cancer to military service.  Absent a medical 
opinion in the record attributing his currently diagnosed 
skin cancer to service, the veteran's service connection 
claim must be denied.

Although the veteran contends that his skin cancer is related 
to service, there is no indication, and he does not contend, 
that he has any education, training, or experience that would 
make him competent to render medical opinions concerning 
etiological relationships.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).


ORDER

Entitlement to service connection for skin cancer is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


